OPINION
By THE COURT.
This is an appeal on questions of law from a judgment of the Common Pleas Court in favor of the plaintiffs and holding that they as preferred stockholders of the defendant company are entitled to be paid the fair cash value of their shares and ordering an appraisement under the statute.
We have carefully considered the questions presented on this appeal and fully and capably argued in briefs of counsel *476for the parties. We also have the written opinion of Judge Gessaman in the trial court. We are in accord with his conclusions and the reasons stated therefor in his opinion which we adopt in affirming the judgment.
Like the trial judge, we have concluded that the plaintiffs are entitled to the relief sought by reason of the fact that the reorganization resolution of defendant by its terms comes within the expressed provision of (2) and (3) of §8623-14 GC. They are, therefore, entitled to invoke the provisions of §8623-72 GC.
The judgment will be affirmed.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.